Case 1:18-cv-05398-DLI-VMS Document 36-3 Filed 11/06/19 Page 1 of 3 PageID #: 816



                             TIME RECORDS AND EXPENSES
                                    La Liberte v. Reid
                              (October 2019 – November 5, 2019)
 October 2019

  10/07/2019

             JLL         Receipt and review of order and decision
                         granting d's anti-SLAPP motion and
                         awarding attorneys' fees; OC and e-mail w/ J.
                         Reichman re: same.                              .50

             JHR         Review decision; email; TC JR                   .90

  10/16/2019

             JHR         Review attorney's fees cases; research
                         relevant controlling state law                  1.60

  10/17/2019

             JLL         Legal research and review of NY/CA case
                         law re: motion for award of attorneys' fees
                         and costs; OC and e-mail w/ J. Reichman re:
                         same.                                           .60

             JHR         Review Adelson; O/C JL re researching
                         California law re attorney's fees               1.50

  10/22/2019

             JLL         Legal research and review of CA statutes and
                         case law re: motions for and awards of
                         attorneys' fees and costs under CA anti-
                         SLAPP law; OC and e-mail w/ J. Reichman
                         re: same.                                       1.30

             JHR         Review CA cases re attorney's fees; o/c JL re
                         research on rates                               2.30

  10/23/2019

             JHR         Review of time records; review CA cases;
                         draft brief                                     2.50

  10/24/2019



 075863-002/00216655-1
Case 1:18-cv-05398-DLI-VMS Document 36-3 Filed 11/06/19 Page 2 of 3 PageID #: 817



             JLL         Research and review of NY/CA cases re:
                         anti-SLAPP motions and awards of attorneys'
                         fees; further review of order / decisions; OC
                         and e-mail w/ J. Reichman re: same.              1.80

             JHR         Draft motion papers; email                       2.20

  10/25/2019

             JLL         Continue research and review of NY/CA
                         case law re: anti-SLAPP statutes and awards
                         of attorneys' fees; draft spreadsheet tracking
                         individual case awards / hourly rates; OC and
                         e-mail w/ J. Reichman re: same; research
                         Judge Irizarry decisions re: attorneys' fee
                         awards.                                          2.80

             JHR         Email; review cases; prior awards                1.20

  10/29/2019

             JLL         Review of attorney declarations in support of
                         motion for attorneys' fees; OC and e-mail w/
                         J. Reichman re: same; receipt and review of
                         p's notice of appeal; e-mail w/ EDNY clerk
                         re: same.                                        1.00

             JHR         TC conf NBC; draft motion papers; review
                         notice of appeal; email to JR                    5.00

  10/30/2019

             JLL         Continue legal research and review of
                         NY/CA case law re: attorney fee awards;
                         receipt and review of notice of appeal and
                         deadline to submit appellate record and
                         related certification e-filed by p's counsel;
                         OC and e-mail w/ J. Reichman re: same.           .50

             JHR         Email; draft motion papers                       2.00

  10/31/2019

             JHR         Draft motion papers re attorney's fees; email;
                                                                          2.00
  11/01/2019




 075863-002/00216655-1
Case 1:18-cv-05398-DLI-VMS Document 36-3 Filed 11/06/19 Page 3 of 3 PageID #: 818



             JLL           Continue legal research and review of
                           NY/CA cases and statutes re: lodestar
                           method, use of attorney's award multipliers,
                           local/regional forum rule, and relevant
                           evidence to demonstrate reasonableness of
                           fees; TC and e-mail w/ J. Reichman re: same.          2.30

             JHR           Draft motion re attorney's fees; TC LA                2.70

  11/04/2019

             JLL           Receipt and review of D. Kummer affidavit
                           (signed); e-mail w/ D. Kummer and J.
                           Reichman re: same; OC w/ J. Reichman re:
                           additional legal research on NY/CA
                           attorney's fee cases re: "forum rule" and
                           calculation of hourly rates; review of memo
                           of law in support of motion for attorney's
                           fees.                                                 1.20

             JHR           Draft motion papers                                   3.50



  11/05/2019

             JLL         Revise / finalize memo of law in support of
                         motion for attorney's fees; continue legal
                         research and review of NY/CA case law re:
                         same; OC and e-mail w/ J. Reichman re: same.            3.60
             JHR         Finalize papers                                         1.00



                         Attorney Fee Summary (Oct. 2019 – Nov. 5, 2019)

  Timekeeper                                                             Hours          Total

  John H. Reichman ($650/hr)                                             28.4           $18,460
  Jason Libou ($390/hr)                                                  15.6           $6,084

  Total Hours & Fees:                                                    44.0           $24,544
  Blended Hourly Rate - $557.81




 075863-002/00216655-1
